Affirmed and Memorandum Opinion filed December 14, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00933-CR

                 ANGEL HUMBERTO GARCIA, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1566111

                         MEMORANDUM OPINION

      Appellant appeals his conviction by a jury for the offense of failure to stop
and render aid following a motor vehicle accident involving the complainant’s
death and the jury’s assessment of punishment at confinement for 14 years.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we conclude there is no
structural error or reversible error in the judgment. We are not to address the merits
of each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2